Citation Nr: 1503746	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1992 to February 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for sleep apnea.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Little Rock in February 2014.


FINDING OF FACT

The Veteran's sleep apnea did not manifest during service, was first diagnosed many years after service, and is not otherwise related to a disease or injury or other event in active service.  Symptoms of impaired sleep are already considered in rating the Veteran's service-connected bipolar disorder but separately diagnosed sleep apnea is not caused or aggravated by service-connected disability.   

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
	
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his sleep apnea is related to his active service.  Initially, the Board notes that the Veteran is service-connected for bipolar disorder and irritable bowel syndrome.  Moreover, the Board notes that his current diagnosis of sleep apnea is not in dispute.  He was diagnosed with sleep apnea in April 2011 after a sleep study, and various medical and lay evidence shows that he currently utilizes a CPAP machine.  The Board notes that his body mass index (BMI) was 65.78 during this time, as evidenced by an April 2011 hematology and oncology note, which indicated morbid obesity.  Therefore, the remaining questions are whether sleep apnea occurred in service and whether there is a nexus between the current disorder and the in-service occurrence.

A May 1995 personnel record noted the Veteran's complaint of chronic fatigue due to working 84 per hour week and on-going diarrhea.  A September 1995 psychiatric evaluation noted that the Veteran had decreased need for sleep as a symptom of bipolar disorder.  These sleep disturbances had been associated as symptoms of the Veteran's psychiatric disorders, and not to sleep apnea.  Thus, the Board notes that his service treatment records do not include any complaints or diagnoses of sleep apnea.  Moreover, the Board notes that the Veteran's weight during service ranged from approximately 185 lbs. to 215 lbs.

In December 2000, the Physical Evaluation Board noted the Veteran had been exhibiting numerous symptoms of depression for approximately one year prior, which included insomniatic symptoms of sleeping two to three hours per night and weight gain.  Several VA medical records from March 2008 show that the Veteran had difficulty sleeping and intermittent insomnia during an instance where he was admitted to the hospital for psychiatric disorders.  These records show that his insomnia resolved during the hospital stay as he was reported sleeping only two to three hours per night at the beginning of his stay, and then he was noted to be sleeping five to six hours per night at the end of his stay in the hospital.  Again, these symptoms were associated with the Veteran's psychiatric disorders

In a June 2008 authorization to release information form, the Veteran commented that he had fatigue, exhaustion, and sleep disorders.  The first mention of possible sleep apnea in the record occurred in July 2008 during a primary care visit at a VA facility.  The physician noted that the Veteran reported being sleepy during the day and snoring, and that he was told to try to lose some weight before he would be treated for a sleep disorder.

During a November 2008 VA mental disorders examination, the Veteran reported that he had trouble falling asleep, that he would wake up throughout the night, and that he slept one to two hours per night.  Likewise, during a May 2010 VA mental disorders examination, he reported that he had a sleep disorder since he was in the military, that a physician encouraged him to undergo a sleep study, and that it varied on how long it takes for him to initiate sleep.  Furthermore, he reported that he received one to two hours of constant sleep per night, that he woke up "every hour on the hour," and that he had trouble breathing during sleep.  He attributed his repeated waking up to noise, security concerns, needing to go to the bathroom, acid reflux symptoms, and trouble breathing.  The Board notes that several other VA medical records mention sleep disturbance symptoms and sleep apnea after the April 2011 diagnosis of sleep apnea.

As it pertains to lay evidence of record, in an August 2011 notice of disagreement, the Veteran stated that his sleep problems occurred during his naval tour in 1996, and that he was not sure if it was sleep apnea.  In a December 2012 substantive appeal form (VA Form 9), he alleged that he had sleep disorders in 1995, and not in 1996 as he had previously stated.  He remarked that he was bipolar and had sleep disorders and sleep apnea. 

During a February 2014 hearing before the Board, the Veteran alleged that his work hours ranged from twelve to fourteen hours per day during service, and that he had sleeping issues and would fall asleep on duty; however, he was never written up for these infractions.  He alleged that his sleep apnea started in 1995 and that he could not sleep and would be awake at night.  He acknowledged that he was not diagnosed with sleep apnea or any other sleeping problem in 1995, and that he was not diagnosed with sleep apnea until 2011; however, he claimed that he experienced the same symptoms of sleep apnea in service as he did when he was diagnosed.  Furthermore, he alleged that he did not know what sleep apnea was in service and that he was misdiagnosed.  Moreover, he stated that he could not remember whether he had a snoring problem in service, and he indicated that he would not be able to provide any additional lay statements from fellow service members who had observed his sleeping in service. 

While the Veteran claims that his sleep apnea manifested during service, the Board finds that his statements of his symptoms of such a condition are not credible because, by definition, they are not capable of self-observation as they occur while one is asleep.  Moreover, the Veteran's statements that he had sleep apnea in service are not credible because such a condition is diagnosed by having a sleep study.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, he acknowledged that he could not remember whether he had a snoring problem in service and that he could not provide buddy statements from fellow service members attesting to sleep apnea symptoms.

While the Veteran currently has a diagnosis of sleep apnea, this diagnosis did not occur until approximately fifteen years after discharge from service.  The Board notes that he sought VA treatment for his service-connected bipolar disorder and irritable bowel syndrome, and that he has sought increased ratings for these two disabilities; however, he did not file the present claim until after he was diagnosed with sleep apnea.  While he received VA treatment for these service-connected conditions, VA records make no reference to sleep symptoms other than as manifestations of his psychiatric disorders.  Moreover, the Board notes that the Veteran had gained a substantial amount of weight since his time in service until April 2011 when he was diagnosed with sleep apnea.  

After considering the Veteran's testimony, the fact that he was asleep when these symptoms might occur, the lack of lay evidence from other individuals showing symptoms of sleep apnea in service, medical service records and VA records showing sleep disorder symptoms related to psychiatric disorders only, and the many years from separation from service until he sought treatment for sleep apnea, the Board concludes that the Veteran's sleep apnea did not manifest during service and that it is not otherwise related to a disease or injury or other event in active service.  Although another plausible explanation is what the Veteran provided during the hearing, i.e., that his sleep apnea symptoms presented in service and that he was misdiagnosed, the Board has determined that its conclusion is more in keeping the record as a whole.  

Based on the foregoing, the Board finds that the Veteran's current sleep apnea disorder did not manifest during service and is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, VA acquired service treatment records and service personnel records, as well as records of VA treatment, and associated them with the Veteran's claims file.  Service treatment records are silent as to any complaints or treatment referable to sleep apnea, and the disorder did not manifest until many years after service.  While the Veteran contends that he had such symptoms during service, the record has failed to confirm such symptoms.  Other than manifestation in service, the Veteran has not contended, and the record does not otherwise suggest any connection between service and the onset of the disease.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


